Citation Nr: 0327471	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  96-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a seizure disorder, 
also claimed as disability manifested by fatigue, dizzy 
spells, and nose bleeds. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1995 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

The Board notes that the veteran also disagreed with the 
April 1995 rating decision denials of service connection for 
left ear hearing loss, low back disorder, loss of sense of 
smell, and left great toe ingrown toenail.  The RO resolved 
the first three issues in the veteran's favor in October 1996 
and September 2000 rating decision.  The veteran withdrew his 
appeal with respect to the last issue in August 1996.  
Therefore, these issues are not currently before the Board.  

The veteran testified before the undersigned at a Travel 
Board hearing in April 2003.  A transcript of that hearing 
has been associated with the claims folder.  

The Board notes that, during that hearing, the veteran and 
his representative asserted that the disability manifested by 
fatigue, dizzy spells, and nose bleeds, for which service 
connection was denied in April 1995, was in fact the same 
disability as the seizure disorder that was the subject of 
the November 2002 rating decision.  Therefore, the issues 
have been combined, as set forth above, to better reflect 
this contention.   

The issue of service connection for a seizure disorder, also 
claimed as disability manifested by fatigue, dizzy spells, 
and nose bleeds, is addressed in the REMAND portion of the 
decision, below.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The evidence of record shows elevated blood pressure both 
during and continuously since service with diagnoses of 
hypertension.     


CONCLUSION OF LAW

Service connection for hypertension is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  The RO's September 
2001 letter to the veteran regarding his claim for 
hypertension set forth the requirements for establishing 
service connection, listed the evidence already of record, 
explained what evidence it would obtain and what evidence the 
veteran should provide or information he should supply to the 
RO in order for it to obtain certain types of evidence on his 
behalf, and asked him whether there was outstanding evidence 
relevant to the claim.  The claims folder contains service 
medical records, VA treatment records, a report of VA 
examination, and private medical records as authorized by the 
veteran.  Finally, the Board observes that, given the 
disposition of the appeal, any defects in notice or 
assistance do not result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports service connection for hypertension. 
Id.  Service medical records showed elevated blood pressure 
in January 1993.  Blood pressure recorded in February 1994 
was 160/100.  The assessment was new onset increased blood 
pressure.  Readings taken in March 1994 were 170/94, 170/88, 
170/94, and 132/90.  The diagnosis was physical exerted 
stress versus hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (hypertension means that 
diastolic blood pressure is predominantly 90 mm. or greater).  
The report of the April 1994 physical examination at 
separation showed a blood pressure of 140/90.  Notations to 
the examination included increased diastolic pressure, 
patient advised to follow up for treatment.  Thus, although 
there is only a brief period of time between onset and 
discharge from service, elevated blood pressure is clearly 
demonstrated in service.  38 C.F.R. § 3.303.  

Moreover, post-service evidence shows continued elevation in 
blood pressure.  Records of VA medical care received 
following the veteran's discharge from service indicated that 
presented in July 1994 with a history of hypertension, 
although he was not taking any medication.  Blood pressure at 
that time was 146/70.  The diagnosis was hypertension by 
history.  Notes dated in August 1994 and September 1994 
showed blood pressure readings of 148/88 and 126/74, 
respectively.  The assessment was mild hypertension.  Current 
VA medical records continued to reflect elevated blood 
pressure readings.  Notes dated in March 2001 include a 
diagnosis of borderline hypertension.  Therefore, the Board 
is satisfied that the veteran's hypertension was incurred in 
service. Id.  The appeal is granted.    


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for hypertension is 
granted. 
REMAND

The veteran seeks service connection for a seizure disorder, 
also claimed as disability manifested by fatigue, dizzy 
spells, and nose bleeds.  The Board finds that a remand is 
required in order to comply with VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A.  

During the August 2003 Board hearing, it was discussed that 
the veteran was in receipt of disability benefits from the 
Social Security Administration.  Records from this agency 
must be obtained.  38 U.S.C.A. § 5103A(c)(3).  See 
Hayes v. Brown, 9 Vet. App. 67 (1996) (VA's obligation for 
review a thorough and complete record requires it to obtain 
and evaluate evidence from the Social Security 
Administration).  Also during the hearing, it was noted that 
the veteran received medical care at the VA clinic in 
Farmington, New Mexico from 1994 to 2000.  The claims folder 
contains medical records from that facility through March 
1996.  All other available records must be secured.  See 
38 U.S.C.A. § 5103A(b) (in a disability compensation claim, 
the VCAA requires VA to obtain records of relevant VA medical 
treatment).

In addition, in a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  In this case, the 
veteran submitted evidence in the form of a statement of his 
disability history and a questionnaire that was completed by 
a VA physician in April 2003.  Answers to the questionnaire 
indicated that it was possible that the seizure disorder at 
issue could have begun during or could be related to the 
veteran's active service.  This opinion, in conjunction with 
the other evidence of record, is not sufficient for purposes 
of deciding the claim.  Therefore, on remand, a medical 
examination and opinion should be secured.   

The Board notes that the RO received relevant medical 
evidence, specifically the veteran statement and 
questionnaire completed by the VA physician in April 2003, 
after it issued its December 2002 statement of the case.  VA 
regulation requires the completion of a supplemental 
statement of the case in such an instance.  See 38 C.F.R. § 
19.31.  If a supplemental statement of the case is needed 
upon readjudication of the claim on remand, it must include 
consideration of all relevant evidence of record.  

Finally, the Board notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court of Appeals made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court of Appeals found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Board acknowledges that the 
August 2002 letter from the RO to the veteran concerning the 
VCAA asks the veteran to submit any information or evidence 
within 60 days of the letter, but also explains the 
consequences if information or evidence was received within 
one year after the date of the letter or after one year from 
the date of the letter.  To the extent such notice may be 
viewed as confusing to the veteran, the Board finds that the 
recent holding from the Court of Appeals applies.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to clarify for the veteran 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination and all 
associated medical records.  

3.  The RO should obtain from the VA 
clinic in Farmington, New Mexico, all 
treatment records dated from March 1996 
to the present.  

4.  The RO should arrange for the veteran 
to be scheduled for a VA neurology 
examination to determine the nature and 
etiology of any seizure disorder present.  
The claims folder must be available to 
the examiner for review and the examiner 
must state in the examination report 
whether such review was accomplished.  
Physical examination should include all 
indicated tests and studies deemed 
necessary by the examiner.  The examiner 
is asked to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has a seizure 
disorder that was manifest in service, 
with such symptoms as fatigue, dizzy 
spells, and nose bleeds.  In forming this 
opinion, the examiner is asked to review 
the entire claims folder, with particular 
attention to service medical records, VA 
treatment records, and a VA medical 
opinion dated in April 2003.  The opinion 
should include a complete explanation.   

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim

6.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal to 
include consideration of all relevant 
evidence of record.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



